Citation Nr: 0210333	
Decision Date: 08/22/02    Archive Date: 08/29/02	

DOCKET NO.  95-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral ankle 
disabilities.  

(The issues of entitlement to service connection for a left 
knee disability and service connection for tinnitus will be 
the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
April 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO), denying the veteran entitlement to 
service connection for bilateral ankle and left knee 
disabilities as well as entitlement to service connection for 
tinnitus.  

The veteran appeared before the undersigned traveling member 
of the Board at a hearing at the RO in June 2002.  A 
transcript of the veteran's hearing testimony has been 
associated with the claims file.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left knee 
disability and service connection for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002) (to be codified as 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal as to the claim for service 
connection for a bilateral ankle disability has been 
obtained.  

2.  The bilateral ankle injury sustained in service was acute 
and transitory and resolved without post service residual 
disability.


CONCLUSION OF LAW

Chronic bilateral ankle disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West Supp. 2001).  Essentially 
the VCAA eliminates the requirement that the claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist the claimant to obtain evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA would attempt to 
obtain on behalf of the claimant.  

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

As to the requirements of the VCAA, the Board finds that by 
virtue of the rating decision and the statement of the case 
issued to the veteran in July 1995, that she has been given 
the information and medical evidence necessary to 
substantiate her claim.  She furthermore was provided a 
hearing in June 2002 where she presented further argument 
pertinent to her claim.  Moreover, it appears that all 
evidence identified by the veteran has been obtained and 
associated with the claims file.  The veteran's service 
medical records are on file and appear to be intact.  The RO 
has provided the veteran a VA examination in August 1995 in 
connection with her claim.  There is no indication that more 
recent relevant medical records exist that have not been 
associated with the claims file.  In essence, VA has 
satisfied its duty to notify and assist the veteran in this 
case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Factual Background

The veteran testified at her personal hearing in June 2002 
that while in service she sustained injury to her ankles, 
during the course of running, as a result of colliding with 
another recruit in boot camp and falling down.  She also 
testified that since service she has had continuing symptoms, 
primarily pain, which she has medicated with Naproxen and 
aspirin.  

Service medical records show that in May 1990 the veteran 
sustained an injury to her right ankle "when another recruit 
stepped on it."  When seen approximately five days after 
this injury by service physicians the veteran was noted on 
physical examination to have pain over the lateral aspect of 
the ankle with good range of motion and no crepitus.  There 
was mild swelling.  An X-ray of the right ankle was 
interpreted to reveal bones, joints and soft tissue to be 
normal.  On a followup examination in late May 1990 the 
veteran complained of continued soreness in the right ankle 
and persistent swelling.  An X-ray of the ankle revealed no 
significant abnormality.  When seen in early June 1990 the 
veteran continued to complain of right ankle pain but noted 
that the swelling of the right ankle had improved.  On 
physical examination there was still some pitting edema of 
the right medial malleolus.  Probable stress change was the 
diagnostic assessment.  

The veteran was next evaluated for bilateral ankle pain in 
August 1990.  She reported that her ankle pain was worse in 
boot camp with much swelling and edema in both legs.  On 
physical examination both lower extremities were 
neurovascular intact with full range of motion.  There was no 
swelling or ecchymosis.  Tenderness was noted superior and 
anterior to the lateral malleolus bilaterally.  Both ankles 
were stable.  Increased lateral pain was noted with 
inversion.  Bilateral ankle sprain probably secondary to weak 
ankles was the diagnostic assessment.  The veteran was 
advised to wear high-top tennis shoes all the time.  When 
seen in September 1990 it was noted that the veteran had 
bilateral ankle sprains with slight instabilities due to 
questionable weak muscles or ligaments/tendons.  A radiologic 
consultation in September 1990 for bilateral stress views of 
both ankles was interpreted to reveal no significant laxity 
bilaterally.  The veteran was thereafter referred to physical 
therapy where she reported to her therapist that in May 1990 
she sustained bilateral ankle sprains when another individual 
fell into her legs while she was running.  She reported that 
her swelling took approximately one month to resolve and that 
she still is unable to run.  She said that when she walks 
greater than three-quarters of a mile she continues to have 
pain in the bilateral ankles and cannot hop.  On examination 
strength of the bilateral ankles on manual muscle testing was 
5/5.  The veteran had pain with all resisted motions.  The 
veteran had pain to palpation on both malleolus bilaterally.  
There was no swelling.  The veteran could not hop or hop side 
to side.  She had pain on doing single and double toe raises.  
It was noted, as a diagnostic assessment, that the veteran 
had continued painful bilateral ankles.  

In October 1990 the veteran presented to a service department 
orthopedic clinic with complaints of bilateral ankle pain for 
the past several months as well as left foot pain.  It was 
noted that she had had workups to include X-rays of both 
ankles, which were normal.  She also was noted to have had 
stress films taken of both ankles which were also normal.  On 
physical examination of the ankles there were no deformities, 
no swelling, no warmth or redness.  The veteran had full 
range of motion without associated pain.  There was negative 
lateral instability with no associated pain.  She had 
generalized tenderness over all areas of her ankle, anterior, 
medial, and laterally.  She was also noted to have left foot 
tenderness.  Chronic bilateral ankle pain with questionable 
etiology and left foot metatarsalgia was the diagnostic 
impression.  A bone scan of the ankles in October 1990 
revealed anterior linear increase vascularity and blood pool 
activity within the mid distal tarsal first or second 
metatarsal region.  Other areas of the legs, ankles and feet 
revealed no significant abnormalities.  In March 1991 the 
veteran underwent extensor tendon release of the left 4th and 
5th toes.  Service medical records thereafter are negative 
for complaints and/or findings referable to the veteran's 
ankles.  On her March 1995 medical examination for service 
separation a clinical evaluation of the veteran's lower 
extremities to include her feet found no abnormality.  

On her initial post service VA examination in August 1995 the 
veteran reported that she was in good health until 1990 when 
she was stationed in Orlando, Florida.  She said at that time 
she was running and another service member running struck 
her, injuring her left foot.  She noted that she was seen at 
the base hospital, treated conservatively as an outpatient 
with physical therapy and that no surgery was performed.  She 
said she returned to duty but that her foot remained 
symptomatic.  She also stated she had no other injury but 
because of persistent complaints of pain and discomfort and a 
toe deformity that had developed she had a surgical release 
performed on the 4th and 5th metatarsal.  She said that she 
subsequently returned to duty, completed her tour without 
further injuries but that her foot remained symptomatic.  Her 
present complaint consisted of continual pain in the left 
foot radiating up the leg.  There were no complaints 
referable to her ankles.  On physical examination the 
veteran's heels were in neutral in the standing position.  
She had a good interlongitudinal arch and no forefoot 
deformity.  She had a well-healed scar over the dorsum of the 
foot, below the base of the fourth metatarsal.  She walked 
without a gait disturbance.  She could walk on her heels and 
toes, although, toe walking elicited discomfort in the 
forefoot.  In the seated position, the anterior tibialis, 
extensor hallucis, extensor digitorum to all toes were 
functioning nicely.  There was no tenderness over the inner 
longitudinal arch and no paresthesias about the foot or toes.  
The veteran had a good dorsalis pedis pulse.  There was no 
evidence of any hammertoes or claw toes.  An X-ray of the 
left foot was interpreted to be unremarkable.  Subsequent VA 
outpatient treatment records filed between May 1996 and March 
1999 show evaluation and treatment provided to the veteran 
for recurrent cervical dysplasia, severe dysmenorrhea and 
chronic left knee and left foot pain.  

Analysis

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted by any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

A claim of service connection must be accompanied by medical 
evidence, which establishes the claimant currently has the 
claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See E. G. Warmhoff v. Brown, 8 
Vet. App. 517 (1996) (it is well settled that there must be 
evidence of a present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such instance have 
resulted in disability.  See 38 U.S.C.A. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim.")

In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that in order to prevail on the issue of service connection 
on the merits, "there must be medical evidence of a current 
disability, see Rabideau, 2 Vet. App. 143; medical or, in 
certain circumstances, lay evidence other than service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) Aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (Table); [see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)]."  Hickson, 12 Vet. App. 253.  

In this case, the veteran's service medical records reveal 
that she was treated for a right ankle injury and bilateral 
ankle sprains in service.  However, the fact that the veteran 
was treated in service for these disorders is insufficient 
for a grant of service connection in light of the fact that 
the veteran's discharge examination as well as subsequent 
official clinical records, show no residual disability to 
service connect.  In the absence of any supported medical 
evidence showing that the veteran currently has any disorder 
associated with her ankles, we are constrained to conclude 
that there is no reasonable basis to establish service 
connection for a bilateral ankle disability.  

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing her claim.  The Board is 
confident that the veteran is personally convinced that she 
has current disabilities involving her ankles related to 
service.  Ultimately, however, the Board must conclude that 
the medical evidence in this case is controlling and is 
simply overwhelming against the claim.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.  


ORDER

Service connection for bilateral ankle disabilities is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

